173 S.W.3d 926 (2005)
STATE of Missouri, Respondent,
v.
Maurice T. POINDEXTER, Appellant.
No. ED 84384.
Missouri Court of Appeals, Eastern District, Division Four.
October 25, 2005.
Timothy J. Forneris, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Maurice Poindexter (Defendant) appeals from the judgment upon his convictions for assault in the first degree, Section 565.050, RSMo 2000, armed criminal action, Section 571.015, RSMo 2000, and possession of a defaced firearm, Section 571.050, RSMo 2000, for which Defendant was sentenced as a prior and persistent offender to concurrent terms of thirty years for assault and ten years for armed criminal and a concurrent term of 180 days in the St. Louis Medium Security Institution for possession of a defaced firearm. On appeal, Defendant argues the trial court erred in (1) failing to order a competency examination, (2) failing to question Defendant regarding his right not to testify on his own behalf, (3) denying Defendant's motion in limine and in permitting the State to impeach Defendant with a prior criminal conviction, and (4) refusing to submit Defendant's proposed Instruction No. A. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).